DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Line 1: “Th” should be “The”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 9,923,710 B2), in further view of Dosho et al. (US 2012/0313803 A1).
Regarding Claim 1, Chan et al. teaches in Figure 2 a method comprising:
receiving a first edge of a clock signal (CLK48M);
converting the first edge to a first digital value (using 2101);
receiving the second edge of the clock signal (CLK48M);
converting the second edge to a second digital value (using 2102);
but does not explicitly disclose
storing a first value corresponding to the first digital value in the memory; 
storing a second value corresponding to the second digital value in the memory; 
dequeuing the first value from the memory a predetermined delay after occurrence of the first edge; and 
dequeuing the second value from the memory the predetermined delay after occurrence of the second edge.  
Dosho et al. teaches in Figure 1 a time-to-digital conversion circuit 11 output is inputted to storage circuit 12.  Storage circuit 12 is further detailed in Figure 20  to store the inputted value from the time-to-digital conversion circuit in the memory; and dequeuing the inputted value from the memory a predetermined delay after the occurrence of the input into the time-to-digital conversion circuit (through 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage element teachings of Dosho et al. with each TDC of Chan et al. for the purpose of having “a small-sized high-resolution time-to-digital converter.”  Dosho et al., [0006].

Regarding Claim 6, Chan et al. and Dosho et al., as a whole, teach all the limitations of the present invention, and further teach the method wherein the predetermined delay is programmable (Dosho et al., where delay of 121 is predetermined and further controllable using the delay adjustment circuit 14 through output detection circuit 15).  

Regarding Claim 10, Chan et al. teaches in Figure 2 an apparatus comprising: 
a first time-to-digital converter coupled to a first clock signal and configured to convert a first edge of the first clock signal to a first digital value and to convert a second edge of the first clock signal to a second digital value (using 210_1 to convert a first edge of CLK48M to a first digital value; using 210_2 to converter a second edge of CLK48M to a second digital value);  
but does not explicitly teach
a memory coupled to the first time-to-digital converter to store a first value corresponding to the first digital value in a queue and to store a second value corresponding to the second digital value in the queue; and wherein the memory is controlled to dequeue the first value a predetermined delay after occurrence of the first edge and to dequeue the second value the predetermined delay after occurrence of the second edge.  
Dosho et al. teaches in Figure 1 a time-to-digital conversion circuit 11 output is inputted to storage circuit 12.  Storage circuit 12 is further detailed in Figure 20  to store the inputted value from the time-to-digital conversion circuit in the memory; and dequeuing the inputted value from the memory a predetermined delay after the occurrence of the input into the time-to-digital conversion circuit (through 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage element teachings of Dosho et al. with each TDC of Chan et al. for the purpose of having “a small-sized high-resolution time-to-digital converter.”  Dosho et al., [0006].

Regarding Claim 12, Chan et al. and Dosho et al., as a whole, teach all the limitations of the present invention, wherein the first value is the first digital value and the second value is the second digital value (inherent that the output of a time to digital converter outputs a digital valued signal).  

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 9,923,710 B2) and Dosho et al. (US 2012/0313803 A1), as a whole and as applied to claims 1 and 10 above, and further in view of Nelson (US 2019/0007055 A1).
Regarding Claim 7, Chan et al. and Dosho et al., as a whole, teach all the limitations of the present invention, but does not further teach the method further comprising supplying first and second values after being dequeued from the memory to a phase and frequency detector of a phase-locked loop (where the outputs of TDC.
Nelson teaches in Figure 10 the method further comprising supplying the value of the TDCs to a phase and frequency detector of a phase-locked loop (where the outputs of TDC 263 and 264 are supplied to a phase frequency detector within 265).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TDC taught by Chan et al. and Dosho et al. to output to the DPLL of Nelson for the purpose of “reduction of system clock error, reduced variation in clock propagation delay, lower latency monitoring of reference signals, precision timing distribution and recovery, extrapolation of timing events for enhanced phase-locked loop (PLL) update rate, fast PLL locking, improved reference signal phase shift detection, enhanced phase offset detection between reference signals, and/or alignment to phase information lost in decimation.”  Nelson, [0004].

Regarding Claim 8, Chan et al., Dosho et al., and Nelson, as a whole, teach all the limitations of the present invention, and further teaches the method wherein the clock signal is a reference clock signal supplied to the phase-locked loop or the clock signal is a feedback clock signal of the phase-locked loop (Nelson, using TDC 263 and 264).  

Regarding Claim 17, Chan et al. and Dosho et al., as a whole, teach all the limitations of the present invention, but does not further teach the apparatus, wherein the first clock signal is a reference clock signal supplied to a phase-locked loop. 
Nelson teaches in Figure 10 the apparatus where the TDCs 263 and 264 supply the reference clock signal and the feedback clock signal to a phase and frequency detector of a phase-locked loop (to a phase frequency detector within 265).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TDC taught by Chan et al. and Dosho et al. to output to the DPLL of Nelson for the purpose of “reduction of system clock error, reduced variation in clock propagation delay, lower latency monitoring of reference signals, precision timing distribution and recovery, extrapolation of timing events for enhanced phase-locked loop (PLL) update rate, fast PLL locking, improved reference signal phase shift detection, enhanced phase offset detection between reference signals, and/or alignment to phase information lost in decimation.”  Nelson, [0004].

Regarding Claim 18, Chan et al. and Dosho et al., as a whole, teach all the limitations of the present invention, but does not further teach the apparatus, wherein the first clock signal is a feedback clock signal supplied to a phase-locked loop. 
Nelson teaches in Figure 10 the apparatus where the TDCs 263 and 264 supply the reference clock signal and the feedback clock signal to a phase and frequency detector of a phase-locked loop (to a phase frequency detector within 265).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TDC taught by Chan et al. and Dosho et al. to output to the DPLL of Nelson for the purpose of “reduction of system clock error, reduced variation in clock propagation delay, lower latency monitoring of reference signals, precision timing distribution and recovery, extrapolation of timing events for enhanced phase-locked loop (PLL) update rate, fast PLL locking, improved reference signal phase shift detection, enhanced phase offset detection between reference signals, and/or alignment to phase information lost in decimation.”  Nelson, [0004].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2019/0007055 A1), in view of Chan et al. (US 9,923,710 B2), and in further view of Dosho et al. (US 2012/0313803 A1).
Regarding Claim 20, Nelson teaches in Figure 10 a method comprising: 
converting a first edge of a first reference clock signal to a first digital value (using TDC 263);
converting a first edge of a feedback clock signal to a third digital value (using TDC 264);
supplying the first value to a phase and frequency detector (to a phase frequency detector within 265), 
but does not explicitly teach
storing a first value corresponding to the first digital value in a first queue; 
converting a first edge of a second reference clock signal to a second digital value and storing a second value corresponding to the second digital value in a second queue; 
storing a third stored value corresponding to the third digital value in a third queue; 
dequeuing the first value from the first queue a predetermined delay after the first edge of the first reference clock signal;  
dequeuing the second value from the second queue the predetermined delay after the first edge of the second reference clock signal; 
dequeuing the third stored value from the third queue the predetermined delay after the first edge of the feedback clock signal; and
selecting as a multiplexer output signal a first multiplexer input signal based on the first value or a second multiplexer input signal based on the second value.
Chan et al. teaches in Figure 2 a method comprising:
converting a first edge of a first reference clock signal to a first digital value (using 210_1);
converting a first edge of a second reference clock signal to a second digital value (using 210_2); and 
selecting as a multiplexer output signal a first multiplexer input signal based on the first value or a second multiplexer input signal based on the second value (using 230).
It would have been obvious to one of ordinary skill in the art to use the sampling circuit of Chan et al. with the reference clock of Nelson for the purpose of reducing “jitter, fast frequency drift and ground shifting.”  Chan et al.: Col. 1, line 23.
The combined teachings of Nelson, and Chan et al., as a whole, teach all the limitations of the present invention, but does not explicitly disclose 
storing a first value corresponding to the first digital value in a first queue; 
storing a second value corresponding to the second digital value in a second queue; 
storing a third stored value corresponding to the third digital value in a third queue; 
dequeuing the first value from the first queue a predetermined delay after the first edge of the first reference clock signal;  
dequeuing the second value from the second queue the predetermined delay after the first edge of the second reference clock signal; 
dequeuing the third stored value from the third queue the predetermined delay after the first edge of the feedback clock signal.
Dosho et al. teaches in Figure 1 a time-to-digital conversion circuit 11 output is inputted to storage circuit 12.  Storage circuit 12 is further detailed in Figure 20  to store the inputted value from the time-to-digital conversion circuit in the memory; and dequeuing the inputted value from the memory a predetermined delay after the occurrence of the input into the time-to-digital conversion circuit (through 121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the storage element teachings of Dosho et al. with each TDC of Nelson and Chan et al., as a whole, for the purpose of having “a small-sized high-resolution time-to-digital converter.”  Dosho et al., [0006].

Allowable Subject Matter
Claims 2-5, 9, 11, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art does not disclose, teach or suggest the method further comprising: 
sampling a time counter using the first edge of the clock signal to determine the first digital value; and 
sampling the time counter with the second edge of the clock signal to determine the second digital value;
in combination with all the other claimed limitations.  
Claims 3-5 are objected for depending from Claim 2.

Regarding Claim 9, the prior art does not disclose, teach or suggest the method, wherein the first and second edges are both rising edges or both falling edges;
in combination with all the other claimed limitations.  

Regarding Claim 11, the prior art does not disclose, teach or suggest the apparatus, further comprising: 
a phase and frequency detector coupled to the memory and configured to sequentially receive the first and second values;
in combination with all the other claimed limitations.

Regarding Claim 13, the prior art does not disclose, teach or suggest the apparatus, further comprising: 
a time counter coupled to the first time-to-digital converter and used to generate the first digital value and the second digital value by sampling the time counter with the first and second edges of the first clock signal, respectively;
in combination with all the other claimed limitations.  
Claims 14-16 are objected to for depending from Claim 13.

Regarding Claim 19, the prior art does not disclose, teach or suggest the apparatus, further comprising: 
a second time-to-digital converter coupled to a second clock signal and configured to convert a first edge of the second clock signal to a third digital value and to convert a second edge of the second clock signal to a fourth digital value; 
a third time-to-digital converter coupled to a feedback clock signal and configured to convert a first edge of the feedback clock signal to a fifth digital value and to convert a second edge of the feedback clock signal to a sixth digital value; 
second memory coupled to the second time-to-digital converter to store third and fourth stored values corresponding to the third and fourth digital values in a second queue; 
third memory coupled to the third time-to-digital converter to store fifth and sixth stored values corresponding to the fifth and sixth digital values in a third queue; and wherein the first and second clock signals are reference clock signals;
in combination with all the other claimed limitations.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANA J. CHENG/           Examiner, Art Unit 2849